 



Exhibit 10.30
MARATHON
PETROLEUM COMPANY LLC
DEFERRED
COMPENSATION PLAN
Effective
January 1, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Article I. Definitions
    1  
Article II. Eligibility
    2  
Article III. Deferral of Compensation
    2  
Article IV. Other Contributions
    2  
Article V. Accounting
    3  
Article VI. Vesting
    3  
Article VII. Distribution of Benefits
    3  
Article VIII. Funding
    4  
Article IX. Plan Administration
    5  
Article X. Modification and Discontinuance
    7  
Article XI. General Provisions
    8  

 



--------------------------------------------------------------------------------



 



MARATHON PETROLEUM COMPANY LLC
DEFERRED COMPENSATION PLAN
Effective September 1, 2005, Marathon Ashland Petroleum LLC (MAP) changed its
name to Marathon Petroleum Company LLC (MPC). Therefore, “MAP” has been replaced
with “MPC” throughout this document, and all references to MPC are one and the
same with respect to previous references to MAP. The name change from MAP to MPC
does not affect any benefits under this Plan.
This document serves both as the plan instrument and the summary plan
description (SPD) that the Company is required to provide Plan participants. It
contains the provisions of the Marathon Petroleum Company LLC Deferred
Compensation Plan (MPC-DCP) as of January 1, 2006.
Article I. Definitions

1.1   “Account” means an unfunded liability of the Employer in the name of each
Participant.   1.2   “Affiliated Company” means any company required to be
aggregated with MPC under IRC Section 414(b), (c), (m) or (o).   1.3  
“Beneficiary” means any person(s) designated in writing by a Participant to
receive payment under this MPC-DCP in the event of the Participant’s death. In
the event the Participant is married and has designated no other beneficiary (or
if the designated beneficiary has predeceased the Participant), Beneficiary
shall mean the Participant’s spouse. In the event the Participant is not married
at death and has designated no beneficiary (or if the designated beneficiary has
predeceased the Participant), Beneficiary shall mean the Participant’s estate.  
1.4   “Board” means the Board of Managers of Marathon Petroleum Company LLC.  
1.5   “Code” means the Internal Revenue Code of 1986, as amended.   1.6  
“Company” means Marathon Petroleum Company LLC and other related entities that
adopt the Plan with the Board’s consent.   1.7   “Compensation” means gross pay
as defined in the qualified Marathon Oil Company Thrift Plan without regard to
any IRS limitations.   1.8   “Eligible Employee” means Marathon Petroleum
Company LLC employees in Grade 19 and above or Marathon Petroleum Company LLC
Vice Presidents and above, whose Compensation is equal to or greater than the
amount that is provided in Code section 414(q)(1)(B), as adjusted annually
pursuant to the last paragraph of Code section 414(q)(1).   1.9   “Employee”
means any individual employed by the Company.   1.10   “Employer” means Marathon
Petroleum Company LLC and other related entities that adopt the Plan with the
Board’s consent.

MPC LLC Deferred Compensation Plan

1



--------------------------------------------------------------------------------



 



1.11   “ERISA” means the Employees Retirement Income Security Act of 1974 as
amended.   1.12   “Nonqualified Plan” or “MPC-DCP” means the Marathon Petroleum
Company LLC Deferred Compensation Plan.   1.13   “Participant” means an Eligible
Employee who elects to participate and/or receives contributions under the
MPC-DCP pursuant to Article III or IV of this MPC-DCP.   1.14   “Plan
Administrator” means Rodney P. Nichols and any successor as designated by the
Company to administer the Plan.   1.15   “Plan Year” means the 12-consecutive
month period beginning each January 1 and ending each December 31.   1.16  
“Retirement” means any termination of employment from MPC or an Affiliated
Company upon the earlier of attaining age 50 with ten (10) years of vesting
service or attaining age 65.   1.17   “Salary Deferral” means the total amount
deferred by the Participant from Compensation under Article III and Article IV.

Article II. Eligibility
Any Marathon Petroleum Company LLC employee in compensation Grade 19 and above
or Marathon Petroleum Company LLC Vice President and above shall be eligible to
participate in this Marathon Petroleum Company LLC Deferred Compensation Plan
(MPC-DCP).
Article III. Deferral of Compensation
Each Participant may elect prior to the first day they become eligible to
participate in the Plan, and thereafter, the first day of any Plan Year, to
defer up to 20% of their Compensation (in 1% increments). An election to defer
compensation shall be effective as of the first day of Plan participation, or
thereafter, the first day of the Plan Year following the election, and shall
remain in effect for the remainder of the Plan Year.
Article IV. Other Contributions
During each year that an employee is eligible to participate in the MPC-DCP, any
Thrift Plan Company match that under the law is excluded from the Thrift Plan
would be allocated to the MPC-DCP. In addition, any Thrift Plan Company match
that would otherwise be attributable to the deferred compensation amounts not
covered by the qualified Thrift Plan would be allocated to the MPC-DCP. The
actual MPC-DCP employee elected contributions, however, are not matched by the
Company.
New hires who are eligible for this Plan and, who, except for the provisions
governing the Thrift Plan’s “waiting period,” would otherwise be eligible to
participate in the Thrift Plan are eligible to receive a Deferred Compensation
Plan accrual equal to 6% of gross pay (as defined in the Thrift Plan) during the
Thrift Plan’s waiting period. This accrual is subject to the terms and
conditions
MPC LLC Deferred Compensation Plan

2



--------------------------------------------------------------------------------



 



of this Plan and shall cease to the extent that upon the first date of
participation eligibility in the Thrift Plan the employee is eligible under the
law for Thrift Plan Company matching contributions.
Article V. Accounting

5.1   Allocation to Participant’s Account       The total amount of the deferred
compensation shall be credited to the Participant’s Account as of the date such
amount would otherwise have been paid to such Participant.   5.2   Earnings    
  A Participant may select from a list of investment options that will be the
same as the investment options offered and modified from time to time under the
terms of the qualified Marathon Oil Company Thrift Plan. Earnings, gains and
losses received on the investments will be credited to the Participant’s Account
on a daily basis. The Plan Administrator shall develop such accounting
procedures as it, in its sole discretion, deems advisable to properly reflect
the value attributable to the Participant’s Account.

Article VI. Vesting
A Participant’s elected contributions shall always be immediately vested. Other
contributions as defined under Article IV are vested as currently provided under
the terms and conditions of the Marathon Oil Company Thrift Plan. Irrespective
of the preceding, a Participant’s Account shall be subject to any claims for
damages the Company may have due to the Participant’s negligence, willful
misconduct or fraud while in the Company’s employment. In addition, the
Participant’s account may be reduced by any amount resulting from any
outstanding receivables, debts, loans or other obligations owed to the Company.
Article VII. Distribution of Benefits
A Participant shall be entitled to a cash distribution under the MPC-DCP as
provided in this Article VII.

7.1   General Rule       Upon termination of employment from MPC or any
Affiliated Company for any reason other than a transfer or retirement, a lump
sum distribution is permitted.       Effective for terminations on or after
January 1, 2006, with respect to any portion of a Participant’s Account that was
unvested as of December 31, 2004, or was accrued after December 31, 2004, a
Participant may receive a lump sum distribution or annual installments in
accordance with the distribution election procedures established by the Plan
Administrator. If no election is made, the separated Participant’s Account will
be paid as a lump sum distribution.

MPC LLC Deferred Compensation Plan

3



--------------------------------------------------------------------------------



 



    Employees reassigned to the Pilot Travel Center LLC will be permitted to
continue to maintain their account, with no distribution required or permitted
solely due to the reassignment to Pilot.

7.2   Retirement       Upon Retirement, a Participant may receive a lump sum
distribution or annual installments over a period not to exceed 10 years.
Effective January 1, 2006, if no election is made, the retired Participant’s
Account will be paid in a lump sum distribution.   7.3   Death       Upon the
death of a Participant, a lump sum distribution is permitted to the
Participant’s beneficiary.   7.4   Class Year System       Effective January 1,
2006, the “class year” distribution option is no longer available. For “class
year” elections made prior to January 1, 2006, separate records will be
maintained for each Account according to the Salary Deferrals and investment
earnings and losses attributable to each Plan Year that the individual
participates in the Plan. Class Year payouts shall commence as soon as
administratively practicable in the year specified in the Salary Deferral
election.   7.5   Earnings on Unpaid Balances       In the event a Participant
is entitled to receive a distribution, the Participant’s Account shall be
credited with earnings pursuant to the provisions set forth in Article V.   7.6
  Request for Benefits       Any person claiming a benefit under the DCP shall
present the request to the Plan Administrator in writing, who shall respond as
soon as may be feasible.

Article VIII. Funding
Benefits under this MPC-DCP shall be paid from the general assets of the
Company. This MPC-DCP shall be administered as an unfunded plan which is
maintained primarily for the purpose of providing supplemental retirement
compensation “for a select group of management or highly compensated employees”
as set forth in Sections 201(2), 301(3), and 401(a)(1) of the ERISA, and is not
intended to meet the qualification requirements of Section 401 of the Code. Any
assets set aside by the Company for the purpose of paying benefits under this
MPC-DCP shall not be deemed to be the property of the Participant and shall be
subject to claims of creditors of the Company. No Participant or other person
shall have any claim against, right to, or security or other interest in, any
fund, account or asset of the Company from which any payment under the MPC-DCP
may be made. Any use of the words “contributions” or “contribute,” or any
similar phrase, shall not require actual contributions or funding of this
MPC-DCP and is only used for convenience when describing the deferral activities
of this MPC-DCP.
MPC LLC Deferred Compensation Plan

4



--------------------------------------------------------------------------------



 



Article IX. Plan Administration

9.1   General Duty       The Marathon Petroleum Company LLC Deferred
Compensation Plan shall be administered by the Plan Administrator who shall be
appointed by the Company and shall serve in such capacity until resignation or
removal by the Company. It shall be the principal duty of the Plan Administrator
to determine that the provisions of the MPC-DCP are carried out in accordance
with its terms, for the exclusive benefit of persons entitled to participate in
the MPC-DCP.   9.2   Plan Administrator’s General Powers, Rights and Duties    
  The Plan Administrator shall have full power to administer the MPC-DCP in all
of its details, subject to the applicable requirements of law. For this purpose,
the Plan Administrator is, as respects the rights and obligations of all parties
with an interest in this MPC-DCP, given the powers, rights and duties
specifically stated elsewhere in the MPC-DCP, or any other document, and in
addition is given, but not limited to, the following powers, rights and duties:

  a.   to determine all questions arising under the MPC-DCP, including the power
to determine the rights or eligibility of Employees or Participants and any
other persons, and the amounts of their contributions or benefits under the
MPC-DCP, to interpret the MPC-DCP, and to remedy ambiguities, inconsistencies or
omissions;     b.   to adopt such rules of procedure and regulations, including
the establishment of any claims procedure that may be required by law, as in its
opinion may be necessary for the proper and efficient administration of the
MPC-DCP and as are consistent with the MPC-DCP;     c.   to direct payments or
distributions from the MPC-DCP in accordance with the provisions of the MPC-DCP;
    d.   to develop such information as may be required by it for tax or other
purposes as respects the MPC-DCP; and     e.   to employ agents, attorneys,
accountants or other persons (who also may be employed by the Company), and
allocate or delegate to them such powers as the Plan Administrator may consider
necessary or advisable to properly carry out the administration of the MPC-DCP.

The Plan Administrator’s decision in any matter involving the interpretation and
application of this MPC-DCP shall be final and binding. In the event the Plan
Administrator would have to decide any issue under the MPC-DCP which could
affect the form or timing of the payment of deferred compensation under the
MPC-DCP, then the Company shall make that decision.

9.3   Nondiscriminatory Exercise of Authority

MPC LLC Deferred Compensation Plan

5



--------------------------------------------------------------------------------



 



Any discretionary acts taken under this Plan by the Plan Administrator shall be
uniform in their nature, shall be applicable to all members similarly situated,
and shall be administered in a nondiscriminatory manner in accordance with the
provisions of the Code and ERISA.
However, such preceding requirement shall not prohibit the Plan Administrator
from valuing the Account of a Participant at a different date or time in order
to facilitate a distribution, nor from taking other actions which may be
different with respect to a Participant so long as with respect to a particular
action, right, or privilege granted by the MPC-DCP or established by the Plan
Administrator, the Participant is treated in a similar fashion.

9.4   Indemnification of Administrator       The Company agrees to indemnify and
to defend to the fullest extent permitted by law any Employee serving as the
Plan Administrator against all liabilities, damages, costs and expenses
(including attorney’s fees and amounts paid in settlement of any claims approved
by the Company) occasioned by any act of omission to act in connection with the
MPC-DCP, if such act of omission is or was in good faith.   9.5   Information
Required by Plan Administrator       The Plan Administrator shall obtain such
data and information as deemed necessary or desirable in order to administer the
MPC-DCP. The records of the Company as to an Employee’s or Participant’s period
or periods of employment, termination of employment and the reason therefor,
leave of absence, re-employment and earnings will be conclusive on all persons
unless determined by independent agents or delegates of the Plan Administrator
to be incorrect. Participants and other persons entitled to benefits under the
MPC-DCP also shall furnish the Plan Administrator with such evidence, data or
information, as the Plan Administrator considers necessary or desirable to
administer the MPC-DCP.   9.6   Claims and Review Procedures

  a.   Claims Procedure. If a Participant believes any rights or benefits are
being improperly denied under the MPC-DCP, such Participant may file a claim in
writing with the Plan Administrator. If any such claim is wholly or partially
denied, the Plan Administrator shall notify such Participant of its decision in
writing. Such notification shall be written in a manner calculated to be
understood by such Participant and shall contain (i) specific reasons for the
denial, (ii) specific reference to pertinent MPC-DCP provisions, (iii) a
description of any additional material or information necessary for the
Participant to perfect such claim and an explanation of why such material or
information is necessary, and (iv) information as to the steps to be taken if
the Participant wishes to submit a request for review. Such notification shall
be given within 90 days after the claim is received by the Plan Administrator
(or within 180 days, if special circumstances require an extension of time for
processing the claim, and if written notice of such extension and circumstances
is given to such Participant within the initial 90 day period.) If such
notification is not given within such period the claim shall be considered
denied as of the last day of such period and such Participant may request a
review of his claim.

MPC LLC Deferred Compensation Plan

6



--------------------------------------------------------------------------------



 



  b.   Review Procedure. Within 60 days after the date on which a Participant
receives a written notice of a denied claim (or, if applicable, within 60 days
after the date on which such denial is considered to have occurred) such
Participant (or the Participant’s duly authorized representative) may (i) file a
written request with the Plan Administrator for a review of his denied claim and
of pertinent documents, and (ii) submit written issues and comments to the Plan
Administrator. The Plan Administrator shall notify such Participant of its
decision in writing. Such notification shall be written in a manner calculated
to be understood by such Participant and shall contain specific reasons for the
decision as well as specific references to pertinent MPC-DCP provision. The
decision on review shall be made within 60 days after the request for review is
received by the Plan Administrator (or within 120 days, if special circumstances
require an extension of time for processing the request, such as an election by
the Plan Administrator to hold a hearing, and if written notice of such
extension and circumstances is given to such person within the initial 60 day
period). If the decision on review is not made within such period, the claim
shall be considered denied.

9.7   Furnishing Information or Providing Other Reports       The Plan
Administrator shall provide Employees with: (a) a description of the MPC-DCP,
and (b) such other information or notices as required by the ERISA or other
applicable law. After payment by the Employee of a reasonable charge, which
charge may be waived by the Plan Administrator, the Plan Administrator shall
provide the Employee with a copy of this MPC-DCP upon written request by the
Employee. The Plan Administrator shall also file with government authorities any
reports or returns required.   9.8   Account Statement       Participants shall
receive statements at least annually of their Account reflecting amounts
deferred and any adjustments due to gain or loss resulting from distributions
and any allocable expenses. The Plan Administrator may establish other dates to
provide additional statements.

Article X. Modification and Discontinuance
Marathon Petroleum Company LLC reserves the right to modify, suspend, or
terminate the Plan at any time, in whole or in part, in such manner as it shall
determine. Included in the Company’s right to amend, suspend or terminate is the
Company’s right at any time to no longer permit any additional participants
under the MPC-DCP, to cease making Company allocations, and to distribute all
Account balances upon MPC-DCP termination. The Plan Administrator may promulgate
rules and procedures from time to time to carry out the provisions of this
Article X. However, in no event shall the Company have the right to eliminate or
reduce any benefit, which has been vested or become forfeitable under the
MPC-DCP, pursuant to Article VI.
In addition to the other methods of amending Marathon Petroleum Company’s
employee benefit plans, practices, and policies (hereinafter referred to as ‘MPC
Employee Benefit Plans’) which have been authorized, or may in the future be
authorized by the Board, the Company’s Vice
MPC LLC Deferred Compensation Plan

7



--------------------------------------------------------------------------------



 



President of Human Resources may approve the following types of amendments to
MPC Employee Benefit Plans:

  i.   With the opinion of counsel, technical amendments required by applicable
laws and regulations;     ii.   With the opinion of counsel, amendments that are
clarifications of plan provisions;     iii.   Amendments in connection with a
signed definitive agreement governing a merger, acquisition or divestiture such
that, for MPC Employee Benefit Plans, needed changes are specifically described
in the definitive agreement, or if not specifically described in the definitive
agreement, the needed changes are in keeping with the intent of the definitive
agreement;     iv.   Amendments in connection with changes that have a minimal
cost impact (as defined below) to the Company; and     v.   With the opinion of
counsel, amendments in connection with changes resulting from state or federal
legislative actions that have a minimal cost impact (as defined below) to the
Company.

For purposes of the above, “minimal cost impact” is defined as an annual cost
impact to the Company per MPC Employee Benefit Plan case that does not exceed
the greater of (i) an amount that is less than one-half of one percent of its
documented total cost (including administrative costs) for the previous calendar
year, or (ii) $100,000.
Article XI. General Provisions

11.1   Notices       Each Participant entitled to benefits under the MPC-DCP
must file in writing with the Plan Administrator such Participant’s post office
address and each change of post office address. Any communication, statement or
notice addressed to any such Participant at the last post office address filed
with the Plan Administrator will be binding upon such person for all purposes of
the MPC-DCP, and the Plan Administrator shall not be obligated to search for or
ascertain the whereabouts of any Participant. Any notice or document required to
be given or filed with the Plan Administrator shall be considered as given or
filed if delivered or mailed by registered mail, postage prepaid, to Rodney P.
Nichols, P.O. Box 1, Findlay, Ohio 45839-0001.   11.2   Employment Rights      
The MPC-DCP does not constitute a contract of employment, and participation in
the Plan will not give any Participant the right to be retained in the employ of
the Company nor any right or claim to any benefit under the MPC-DCP, unless such
right or claim has specifically accrued under the terms of the MPC-DCP.   11.3  
Interests Not Transferable

MPC LLC Deferred Compensation Plan

8



--------------------------------------------------------------------------------



 



    Except as may be required by law, including the federal income and
employment tax withholding provisions of the Code, or of an applicable state’s
income tax act, the interests of Participants and their beneficiaries under this
MPC-DCP are not subject to the claims of their creditors and may not be
voluntarily or involuntarily sold, transferred, alienated, assigned or
encumbered. The preceding shall not preclude the Company from asserting any
claim for damages or for any debt that the Company may have with respect to the
Participant.

11.4   No Interest or Earnings       No interest or earnings of any type shall
accrue, be credited or be payable on any amounts that are credited to a
Participant’s Account under this MPC-DCP other than as specified in Article V,
Section 5.2.   11.5   Facility of Payment       When a Participant entitled to
benefits under the MPC-DCP is under a legal disability, or, in the Plan
Administrator’s opinion, is in any way incapacitated so as to be unable to
manage their financial affairs, the Plan Administrator may direct that the
benefits to which such Participant otherwise would be entitled shall be made to
such Participant’s legal representative, or to such other person or persons as
the Plan Administrator may direct the application of the benefits for the
benefit of such Participant. Any payment made in accordance with such provisions
of this Article XI, Section 11.5 shall be a full and complete discharge of any
liability for such payment.   11.6   Controlling State Law       To the extent
not superseded by the laws of the United States, the laws of the State of Ohio
shall be controlling in all matters relating to the MPC-DCP.   11.7  
Severability       In case any provisions of the MPC-DCP shall be held illegal
or invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the MPC-DCP, and the MPC-DCP shall be construed and
enforced as if such illegal and invalid provisions had never been set forth in
the MPC-DCP.   11.8   Statutory References       All references to the Code and
ERISA include reference to any comparable or succeeding provisions of any
legislation, which amends, supplements or replaces such section or subsection.  
11.9   Headings       Section headings and titles are for reference only. In the
event of a conflict between a title and the content of a section, the content of
the section shall control.   11.10   Non-taxable Benefits

MPC LLC Deferred Compensation Plan

9



--------------------------------------------------------------------------------



 



It is the intention of the Company that this MPC-DCP meet all requirements of
the Code so that the benefits provided be non-taxable during the period of
deferral and until actual distribution is made.
MPC LLC Deferred Compensation Plan

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Marathon Petroleum Company LLC has caused its name
to be hereunto subscribed by its Vice President, Corporate Responsibility,
Marathon Petroleum Company LLC, and its company seal to be hereto affixed.

                  Marathon Petroleum Company LLC    
 
           
 
  By:        /s/ R. K. Lohoff    
 
           
 
      R. K. Lohoff    
 
           
 
  Its:   Vice President, Corporate Responsibility    
 
           
 
           
 
           
 
  Attest:        
 
           
 
           
 
  Its:        
 
           
 
           
 
      (Company Seal)    

 
STATE OF OHIO     )
 
                                             ) ss.
 
COUNTY OF HANCOCK)

     On this                      day of                     , 2006, before me,
a notary public within and for the State of Ohio, personally appeared R. K.
Lohoff and                                         , to me personally known, who
being by me first duly sworn, did depose and say that they are the Vice
President, Corporate Responsibility, and the
                                        , respectively, of Marathon Petroleum
Company LLC, the Company named in and which executed the foregoing instrument;
that the seal affixed to the instrument (if any) is the seal of said company,
and that said instrument was signed and sealed on behalf of said company by
authority of its Board of Managers; and they acknowledged said instrument to be
the free act and deed of said company.

         
 
       
 
  Notary Public, State of Ohio    

(Notarial Seal)
MPC LLC Deferred Compensation Plan

11